Slip Op. 08 - 116

 UNITED STATES COURT OF INTERNATIONAL TRADE

                                    :
UNITED STATES,                      :
                                    :
                         Plaintiff, :
                                    :
               v.                   :                  Before: MUSGRAVE, Senior Judge
                                    :                  Court No. 04-00382
AMERICAN CONTRACTORS INDEMNITY :
CO., CHENG TENG, CARLOS PASERA,     :
and M&T PROGRESSIONS,               :
                                    :
                        Defendants. :
                                    :


                                          JUDGMENT

        Upon consideration of plaintiff’s amended motion for default judgment and the lack of any
response from the remaining defendants to the Court’s Order to Show Cause dated September 12,
2008, it is hereby

       ORDERED that plaintiff’s motion is granted; and it is further

        ORDERED that judgment is entered in favor of the plaintiff The United States against
defendants Cheng Teng, Carlos Pasera, and M&T Progressions, jointly and severally, for
antidumping duties in the amount of $23,164.88, plus penalties in the amount of $553,713 pursuant
to 19 U.S.C. § 1592(c)(1), plus prejudgment and post-judgment interest in the amount(s) established
by 28 U.S.C. §§ 1961(a) and (b).




                                                /s/ R. Kenton Musgrave
                                                 R. KENTON MUSGRAVE, Senior Judge


Dated: October 22, 2008
       New York, New York